Citation Nr: 1445343	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  11-18 157	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California

THE ISSUES

1.  Entitlement to service connection for psoriasis, including due to herbicide exposure.

2.  Entitlement to service connection for additional skin disability, including growths and lesions on the left eye, face and arms due to herbicide exposure.



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1966 to July 1968, so during the Vietnam War.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a January 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO).

In October 2012, in support of his claims, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board, in other words at a Travel Board hearing.  A transcript of the hearing is of record.


FINDING OF FACT

Although the Veteran currently suffers from psoriasis and has skin lesions and growths, there is no competent and credible evidence indicating that any of these disorders are the result of his military service, including especially his presumed exposure to herbicides in Vietnam.


CONCLUSION OF LAW

The criteria are not met for entitlement to service connection for the psoriasis and other skin disorders also being claimed, including the growths and lesions on the left eye, face and arm, all alleged to be the result of exposure to herbicides.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.   For a service-connection claim, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of all five elements of the claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between his service and the disability; but also regarding the "downstream" (4) degree of disability, i.e., disability rating; and (5) effective date in the eventuality service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  Also, ideally, the VCAA notice should precede the initial adjudication of the claim by the RO as the Agency of Original Jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In an October 2008 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence he needed to submit versus the information and evidence VA would obtain for him, so on his behalf.  That letter also provided him with the required information pertaining to the assignment of "downstream" disability ratings and effective dates, as well as the type of evidence impacting those determinations, consistent with Dingess/Hartman.  Therefore, no further notice is required.

Regarding the hearing, a VLJ who chairs a Board hearing is required to fully explain the issues and suggest the submission of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Board finds that the October 2012 hearing was in compliance with these obligations, as the presiding VLJ clearly explained the issues on appeal and indeed, as requested, also held the record open for an additional 60 days following the hearing to allow the Veteran time to try and obtain medical nexus evidence needed to substantiate his claims by supporting the alleged correlation between his claimed skin disorders and his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  Additionally, there is no indication that there is any other outstanding evidence pertinent to this determinative issue.  Thus, the Veteran was not prejudiced by the conducting of his hearing.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all potentially relevant records pertinent to these claims being decided.  Pertinent medical evidence associated with the claims file consists of the service treatment records (STRs), VA treatment records, and private treatment records.  Also of record and considered in connection with this appeal is the transcript of the Travel Board hearing, along with various written statements provided by the Veteran, his wife, and representative. 

The Board also has considered whether a VA medical examination is necessary for proper adjudication of the Veteran's claims.  However, the record does not contain evidence of continuity of skin symptoms since service (even if the Veteran has a skin disorder VA recognizes as chronic, per se, so subject to this pleading and proof exception), nor does the file contain evidence even suggesting a nexus or correlation between his military service and any current skin disorder, aside from his unsubstantiated, bare, assertion that such a relationship exists.  As part of this assertion, he has indicated that, at the time of developing purpura in 1985 or 1986, 

he was asked by a treating physician whether he ever had been exposed to dioxin (used in the herbicide Agent Orange), and that more recently he was asked in conjunction with VA treatment for skin problems whether he was ever exposed to dioxin.  However, absent any additional information, such as an actual medical conclusion concerning the etiology of his presenting skin pathology, rendered by one or more of the physicians who supposedly inquired about dioxin exposure, the alleged occurrence of such queries do not tend to suggest a relationship between the current skin disability and any event in service, including especially dioxin exposure.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (finding the connection between what a physician said and a layman's account of what was purportedly said, filtered through a layman's sensibilities, simply too attenuated and inherently unreliable to constitute competent evidence supportive of a claim for service connection).  Thus, overall, the evidence does not meet even the "low threshold" of suggesting the Veteran's claimed skin disorders may be associated with an event, injury or disease during his service, including herbicide exposure.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); McClendon v. Nicholson, 20 Vet App. 79 (2006).  VA is not obligated to provide an examination for a medical nexus opinion merely as a matter of course.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  If such were the case, this would circumvent the craftily tailored language of the statute and regulation governing when examinations and opinions should be obtained and require provision of an examination and opinion in virtually every instance, so literally without exception.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

In sum, then, the Board finds that no further action is required prior to appellate consideration of these claims. 


II.  Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  As already alluded to, certain conditions are considered chronic, per se, and therefore will be presumed to have been incurred in service if they manifested to a compensable degree (generally meaning to at least 10-percent disabling) within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary, however.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported then a showing of continuity of symptomatology after discharge from service is required to support the claim.  38 C.F.R. § 3.303(b).  But to establish entitlement to service connection based on continuity of symptomatology, the claimant must have one of the "chronic" diseases specifically enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Psoriasis and non-cancerous (non-malignant) skin growths and lesions are not among these enumerated diseases.  38 C.F.R. § 3.309(a).

Service connection nonetheless may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).


Establishing entitlement to direct service connection generally requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the currently claimed disability - which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

There is another presumption that also must be considered in this case.  If a Veteran was exposed to an herbicide agent (including Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service, he is entitled to service connection even though there is no record of such disease during his service. 38 C.F.R. § 3.307, 3.309(e).  Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 (i.e., the Vietnam Era), shall be presumed to have been exposed to an herbicide agent during that service, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Turning now to the facts and circumstances of this particular case, the Veteran's STRs do not show any diagnoses, findings or complaints of skin-related pathology.  However, as he did serve in Vietnam during the Vietnam Era, it is presumed that he was exposed to herbicides while there.  He also has reported actually being sprayed by some type of herbicide while his helicopter was shut down in a small clearing near the Cambodian border in January 1968.  Additionally, he has reported exposure to a great deal of dust while his unit was at a fire support base called Blackhorse, and that he experienced "jungle rot" during his service, which he described as a blotchy rash on his back.  He additionally claims that it always seemed that he had this rash while he was in Vietnam, that he had it at the time he left service in July 1968, but that it admittedly eventually went away even without treatment.  But he further alleges that, since service, he also developed purpura all over his torso, arms and legs in 1985 or 1986, along with stomach pains, and that the diagnosis at the time was Henoch-Schonlein Purpura (HSP).  He also has maintained that, several years later, he had to have a cataract removed.  Additionally, he has indicated that, sometime around 2004 or 2005, he began getting rashes again.  He was subsequently seen by a VA physician and diagnosed with psoriasis.  Also, he has reported that, in 2008, he was found to have a small tumor on his left eye. Additionally, he has indicated that, between 2006 and 2009, he had several skin lesions removed, including from his face and arm.  He has asserted that these skin problems were all caused by exposure to Agent Orange or some other dioxin/herbicide while in Vietnam.  Moreover, he has asserted that his purpura was related to his jungle rot and that his psoriasis is related to the purpura.

Private and VA medical records confirm the diagnosis of psoriasis, along with the presence of skin growths and lesions from 2006 forward and the eye growth found in 2008.  Regarding the skin growths and lesions, diagnostic assessments have included parakeratosis, verruca vulgaris vs. sebaceous hyperplasia, verruca, tinea, dermatitis, tinea incognito, tinea corporis, dermatomycosis, eczema and solar keratosis.  Specifically regarding the eye, the Veteran was seen by a private ophthalmic oncologist in August 2008.  At that time, it was noted that a left iris mass had appeared about 6 months earlier.  Examination showed an ectropion, slight distortion of the pupil of the left eye between 3:30 and 4:15, with a small amelanotic lesion with some intrinsic vascularity to it.  The evaluating physician noted that the lesion was so small that he was not sure what it was and that, at its then current size, the risk of surgery outweighed the risk from the lesion.  Subsequent follow-up evaluations showed no change in the lesion.


The Veteran has been shown to have ongoing psoriasis and has experienced skin growths and/or lesions of the left eye, face, arms and some other parts of his body during the appeal period - though not necessarily on a continual or ongoing basis since the conclusion of his service many years ago, in July 1968.  Consequently, there is no disputing he has these claimed skin disabilities in the way of these several different diagnoses.  Shedden, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Also, while his STRs do not show any findings or complaints of skin-related problems or issues, he is competent to report having the rash on his back during his service and/or in other areas of his body.  Additionally, as he served in Vietnam during the Vietnam Era, it must be presumed that he was exposed to herbicides while there absent indication otherwise.  38 C.F.R. §§ 3.307, 3.309.

But there still has to be the required attribution of his present-day skin disability to his military service, including to his presumed exposure to Agent Orange in Vietnam.  There are no grounds for presuming this correlation because he is not shown to have any skin disease for which presumptive service connection on the basis of herbicide exposure is available.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309(e).  Also, there is no competent evidence of record indicating any direct relationship between any current skin disability and his military service, including herbicide exposure, dust exposure or the skin rash claimed to have been present during his service.  See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994) (indicating that even if, as here, a Veteran is found not entitled to a regulatory presumption of service connection, the claim still must be reviewed to determine whether service connection may be established alternatively on a direct-incurrence basis by establishing the required causation).  See also Stefl v. Nicholson, 21 Vet. App. 120 (2007); and McCartt v. West, 12 Vet. App. 164, 167 (1999) (indicating the principles set forth in Combee, which in actuality involved claimed exposure to radiation, are nonetheless equally applicable to claims based, instead, on alleged exposure to Agent Orange).


Even since the October 2012 hearing, when the Veteran was given an additional 60 days to try and procure this necessary supporting medical nexus evidence, there is no medical opinion evidence in the file even suggesting a relationship or correlation between his military service and any current skin disability, regardless of the particular diagnosis.  Also, he has not alleged continuity of skin symptomatology since service, instead reporting that he had the rash during service, which subsequently resolved, first experienced the purpura many years later, which also resolved, and much more recently developed the psoriasis and skin growths.  He has asserted that all of his current skin disabilities are related to herbicide exposure during his service, that his purpura is the result of jungle rot and, in turn, that his psoriasis is the result of the purpura.  But as a layman, without any demonstrated, specific knowledge concerning the etiology of his skin disabilities, the Board does not find that these bare, unsubstantiated assertions constitute competent evidence of the required nexus between his current skin disabilities and the claimed activities during his military service.  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine whether the evidence also is "credible," or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must additionally determine whether it is also credible).  Only if the evidence is both competent and credible does it ultimately have probative value.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  The third and final step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has personal knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In ascertaining the competency of lay evidence, lay evidence has been found competent with regards to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).

On the other hand, laypersons equally have been found not competent in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).


When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  As the Federal Circuit Court has observed, lay evidence must "demonstrate some competence."  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012) (citing 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.307(b)) (internal quotation marks omitted).

Competent medical evidence, as opposed to lay evidence, is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza at 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  As fact finder, when considering whether lay evidence is satisfactory, the Board may not only consider internal inconsistency of statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, but also the Veteran's demeanor when testifying at a hearing when he has testified.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  See, too, Macarubbo v. Gober, 10 Vet. App. 388 (1997) (similarly holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

In ultimately rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  To this end, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit Court, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id., at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court similarly has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

Here, the simple fact of the matter is that the required correlation ("nexus") between the Veteran's skin disorders and military service has not been established.  Shedden, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Also, because he is not shown to have a skin disease for which presumptive service connection based on herbicide exposure can be granted and because a nexus between his current skin disabilities and his service, including experiencing rashes and exposure to herbicides and dust therein, has not been established, the preponderance of the evidence is against his claims and they must be denied.  38 C.F.R. §§ 3.303, 3.307, 3.309; Shedden, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Alemany, 9 Vet. App. 518 (1996). 
  


ORDER

Service connection for psoriasis, including as due to herbicide exposure, is denied.

Service connection for other skin disability, including growths and lesions on the left eye, face and arm, also including as due to herbicide exposure, also is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


